              Case 1:19-cv-02399-RDM Document 40 Filed 10/05/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                   DISTRICT OF COLUMBIA

 ANDREW G. MCCABE,

                                       Plaintiff,
                                                          No. 19-cv-2399
                         v.
                                                          Hon. Randolph D. Moss
 WILLIAM P. BARR, in his official
                                                          United States District Judge
 capacity as Attorney General of the United
 States, et al.,

                                    Defendants.



 GOVERNMENT’S UNOPPOSED MOTION FOR 11-DAY EXTENSION OF TIME TO
                          ANSWER

         Defendants seek an 11-day extension of time, from October 8, 2020 to October 19, 2020,

to answer Plaintiff’s complaint. The extension will not disrupt the deadlines set in the Court’s

scheduling order, which sets an October 21, 2020 deadline for the parties to submit the joint

report of the meeting required by rule and order. ECF No. 38. Plaintiff Andrew G. McCabe

does not oppose to this requested extension. This request is supported by good cause, as set forth

below.

         1.       On September 24, 2020, the Court denied Defendants’ Motion to Dismiss or, in

                  the Alternative, for Summary Judgment. ECF No. 37.

         2.       Under Federal Rule of Civil Procedure 12(a)(4)(A), Defendants’ answer is due 14

                  days after the Court’s order, or October 8, 2020.

         3.       Defendants request an 11-day extension of the answer deadline, until October 19,

                  2020, to attempt to gather facts responsive to the allegations in Plaintiff’s 194-

                  paragraph complaint. ECF No. 1.



                                                    1
            Case 1:19-cv-02399-RDM Document 40 Filed 10/05/20 Page 2 of 2




       4.       The extension will not disrupt the deadlines set in the Court’s scheduling order,

                which sets an October 21, 2020 deadline for the parties to submit the joint report

                of the meeting required by Rule and order. ECF No. 38

       5.       Plaintiff Andrew G. McCabe does not oppose to this requested extension.

       For the reasons stated above, Defendants request an 11-day extension of the answer

deadline, from October 8, 2020 to October 19, 2020.




 Dated: October 5, 2020                              Respectfully submitted,

                                                     JEFFREY BOSSERT CLARK
                                                     Acting Assistant Attorney General

                                                     CHRISTOPHER R. HALL
                                                     Assistant Branch Director

                                                      /s/ Justin M. Sandberg
                                                     JUSTIN M. SANDBERG
                                                     Senior Trial Counsel
                                                     GARRETT COYLE
                                                     KYLA M. SNOW
                                                     Trial Attorneys
                                                     U.S. Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street NW
                                                     Washington, DC 20005
                                                     Phone: (202) 514-5838
                                                     Fax: (202) 616-8470
                                                     Email: justin.sandberg@usdoj.gov

                                                     Counsel for Defendants




                                                 2
